DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.  
In response to Final Communications received 5/4/2020, Applicant, on 10/20/2020, amended Claims 1 and 3-10.  Claims 1 and 3-10 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Software Per Se – The rejection is hereby removed in light of Applicant’s amendments as they have added both a server and processor which are structural elements.
Arguments regarding 35 USC §101 Alice – Applicant asserts that the amended claims are integrated into a practical application as they recite structural elements, and that the limitations are tied to production of actual products due to the amended limitations of determining production results and situations for each product. Examiner disagrees as these determinations are part of the abstraction, as per the rejection below, and are not subject to the analysis under 2B, and are not integrated practically under Prong 2 as these abstract limitations are vaguely tied to a processor which is highly generalized as per Applicant’s specification.  This is processing/determination of information, which is an abstract process, that of determining/analyzing collected information, which is not a technical problem or solution, but rather an abstraction.  The processor is highly generalized as per Applicant’s specification which is silent to what the processor can be, and thus any type of computer/PC with software installed 
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations which stores a risk propagation model master information table that stores risk propagation model master information for managing a causal relationship between a plurality of possible risks and a risk information table that stores risk information for managing an occurrence situation of the risk and a degree of influence indicating a magnitude of influence of the risk on a business index for each product (Storing and Analyzing Information; a Mental Process and Organizing and Tracking Information (Risk Information) which is a Certain Method of Organizing Human Activity), determine production result information for each product based on an actual production of each product (Analyzing the Information; a Mental Process and Organizing and Tracking Information which is a Certain Method of Organizing Human Activity), determine the production situation for each product based on a comparison between the production result information and production planning information (Analyzing the Information; a Mental Process and Organizing and Tracking Information which is a Certain Method of Organizing Human Activity); correct the risk propagation model master information and the risk information for each product, using at least one of a degree of progress which 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The server, processor, and units are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the collecting, storing, and transmitting (outputting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 


	Which is an example of a generic software computer system utilizing a generic computer such as a PC, personal computer, as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the collecting, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the server, processor, etc., nor the collecting, storing, or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	Independent Claims 4 and 5 contain the identified abstract ideas, further narrowing them such as by calculating the degree of pressure from production planning information and work resource information and calculating the degrees of progress from production planning information and production result information, both Analyzation steps which are a Mental process, used for Organizing and Tracking information by utilizing Mathematical Concepts/Relationships.  They include additional 
	Claims 3 and 6-10 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1 and 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejection.
	The closest prior art of record are Agee (U.S. Publication No. 2012/0259752), Rosauer (U.S. Publication No. 2012/0072247), and Ziade (U.S. Publication No. 2012/0143631).  While Agee, a financial audit risk tracking system and method, teaches a server terminal that includes an output unit, storage unit, and a processing unit, wherein the storage unit stores a risk propagation model master information table storing information for managing a causal relationship between possible risks and risk information for managing an occurrence of a situation, a risk correction unit that corrects the information for each product, a risk score calculation unit which calculates a risk score based on influence from the information above, an output unit which outputs the risk score for each product, pressure (risk), and tables with levels for the degrees of risk and progress indication, it does not explicitly teach a degree of influence, magnitude, or work capacity. Rosauer, a risk modeling system, teaches modeling for Claims 1 and 3-10 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120259752 A1
Agee; Brad
FINANCIAL AUDIT RISK TRACKING SYSTEMS AND METHODS
US 20120143631 A1
Ziade; Richard et al.
APPARATUSES, METHODS, AND SYSTEMS FOR BUILDING A RISK EVALUATION PRODUCT
US 20140136277 A1
BASSIN; Kathryn A. et al.
SYSTEM AND METHOD TO DETERMINE DEFECT RISKS IN SOFTWARE SOLUTIONS
US 20120296806 A1
Abrahams; Clark Richard et al.
Computer-Implemented Risk Evaluation Systems And Methods
US 20070016542 A1
Rosauer; Matt et al.
Risk modeling system
US 20110066454 A1
Rosauer; Matt et al.
Risk Modeling System
US 20120072247 A1
Rosauer; Matt et al.
Risk Modeling System
US 20120016714 A1
Apte; Chidanand V. et al.
SYSTEM AND METHOD FOR COLLABORATIVE MANAGEMENT OF ENTERPRISE RISK
US 20190188616 A1
Urban; Andrea et al.
RISK SIMULATION AND ASSESSMENT TOOL

VESCIO; Robert
METHOD AND SYSTEM FOR RISK MEASUREMENT AND MODELING
US 20150324715 A1
NELSON; JERALD SCOTT et al.
LOGISTICS SETTLEMENT RISK SCORING SYSTEM
US 20140218389 A1
Bennett; Jeff et al.
Enterprise Information Security Management Software For Prediction Modeling With Interactive Graphs
US 20130179314 A1
Stoke; Mark Peter et al.
Risk Based Data Assessment
US 20160180264 A1
Beck; Daniel Walter et al.
RETENTION RISK DETERMINER
US 20150081592 A1
Stubbs; Robert A. et al.
Adjusted Factor-Based Performance Attribution


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/15/2021